Breese, J. We are well satisfied that time was not of the essence of this contract, and therefore a failure to pay on the day did not forfeit the contract. Mason v. Caldwell, 5 Gilm. 196. The doctrine of equity is compensation and not forfeiture, as we have repeatedly declared. Glover v. Fisher et al., 11 Ill. 666 ; Morgan et al. v. Herrick, Adm'r, et al., 21 ib. 497. It is discretionary with courts to enforce or not such contracts, as the attending circumstances may warrant. We see nothing in the case to justify the inference that the delay which did come in the payment of the money, arose out of a desire to repudiate the contract or procrastinate the payment. The complainant seems to have acted in good faith, and a rigid forfeiture should not be exacted. The defendant covenanted to make a sufficient conveyance of the land, and a deed with a covenant of general warranty is such a conveyance. The decree must be affirmed. Decree affirmed.